Citation Nr: 0610623	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  93-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder. 

2.  Entitlement to a compensable rating for residuals of left 
fourth metacarpal bone fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1990.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  The service medical records reflect a diagnosis of 
adjustment disorder with depressed mood.  

3.  The evidence reasonably shows that the veteran's 
currently diagnosed psychiatric disorder, depressive 
disorder, had its onset during service.  

4.  The veteran's residuals of fracture of the fourth 
metacarpal of the left hand do not include extremely 
unfavorable ankylosis and there has been no amputation of the 
ring finger; however, pain and resulting functional 
impairment are comparable to amputation.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, 
depressive disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  The criteria for a 10 percent rating for residuals of 
fracture of the fourth metacarpal, left hand have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5156, 5227 (as in effect prior to August 26, 
2002); 4.71a, Diagnostic Codes 5155, 5227, 5230 (as in effect 
beginning August 26, 2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b) (2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2003 was not given 
prior to the first AOJ adjudication of the claims, the notice 
as provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Another letter was issued in April 2003.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with medical examinations in March 1993, 
April 1997, March 2003, and June 2004.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claims.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


II.  Factual background.

The service medical records indicate that the veteran injured 
his left hand in August 1981, and sustained a fracture of the 
third or fourth metacarpal bone.  The records include an 
addendum to a Medical Evaluation Board proceeding for chronic 
left inguinal pain, dated in September 1990.  It was noted 
that the veteran was seen in the outpatient psychiatric 
clinic in July 1990, and there was a concern by the Physical 
Evaluation Board that an ongoing depression may be 
contributing to the veteran's pain syndrome.  When seen in 
July 1990, the veteran reported a two month history of early 
morning awakening, decreased energy, and decreased appetite 
with approximately a 5 lb weight loss and decreased 
motivation.  He stated that his symptoms started in May 1990, 
and had increased over the past two months.  The veteran also 
voiced concerns over increased alcohol use over the past two 
months.  He did display tolerance to alcohol.  He denied any 
past history of depression or need for counseling.  Following 
an evaluation, the veteran was diagnosed with alcohol 
dependency, moderate and chronic; and adjustment disorder 
with depressed mood, moderate and chronic.  

On the occasion of his initial VA examination in February 
1991, the veteran complained of pain in his left hand and 
wrist; he reported problems ever since he injured his left 
hand in service in 1981.  On examination, it was noted that 
the veteran was left handed.  There was no limitation of 
motion.  There was mild to moderate deformity to the mid-
shaft.  X-rays revealed changes at the base of the fourth 
metacarpal bone which could possibly be secondary to an old 
fracture.  

Based upon the above clinical findings, a March 1991 rating 
action granted service connection for status post left fourth 
metacarpal bone fracture; a 0 percent rating was assigned, 
effective November 29, 1990.  

VA treatment reports, dated from March 1991 to March 1992, 
show that the veteran received ongoing clinical evaluation 
and treatment for several disabilities, including a nervous 
disorder.  A July 1991 VA treatment report reflects an 
assessment of major depression.  When seen in March 1992, the 
veteran was angry and irritable; he was worried about his 
chronic pain.  Following an evaluation, he was diagnosed with 
recurrent major depression.  

At a personal hearing in April 1992, the veteran testified 
that he continued to experience problems with his left hand 
as a result of the fracture of the fourth metacarpal bone.  
The veteran indicated that he had difficulty grasping objects 
with the left hand.  The veteran related that he was referred 
to therapy; however, after three months, the condition of his 
left hand grew worse.  The veteran's wife testified that his 
behavior completely changed after his discharge from military 
service.  

The veteran was afforded a VA compensation examination in 
March 1993, at which time complained of experiencing periods 
of anxiety; he also complained of poor sleep and tension.  
The veteran reported having these feelings ever since he 
developed pain in the left leg in service in 1989; he noted 
that, after undergoing surgery and treatment for the leg, he 
did not improve but continued to deteriorate.  He had a 
history of using alcohol, but he denied the use of alcohol 
for a few months.  During the examination, he reportedly wore 
a sling over a casted left hand.  Following a mental status 
examination, the veteran was diagnosed with dysthymia, 
alcohol dependence, in alleged remission.  

The veteran was afforded a VA compensation examination in 
April 1997 for evaluation of his hand, thumb and fingers; at 
that time, he complained of discomfort and cramps on the left 
thumb; he also referred to discomfort radiating to the 
forearm.  He complained of pain upon palpation of the left 
3rd and 4th knuckles; he noted that pain worsened upon lifting 
heavy objects.  On examination, there were no anatomical 
defects of the left hand.  The veteran was able to touch the 
tip of all the fingers of his left hand with the tip of the 
left thumb.  He was also able to touch the median transverse 
fold of the palm of the left hand with the tip of all the 
fingers of the left hand.  Muscle strength was good, and left 
handgrip muscles with mild weakness graded IV/V which was 
good.  He had a positive Frinkers test on the right wrist.  
He had full range of motion of the left thumb, but he had 
exquisite pain objectively on all movements of the left 
thumb.  Range of motion in the left wrist revealed 65 degrees 
of flexion and 50 degrees of dorsiflexion.  There was 
exquisite pain objectively on all movements of the left 
wrist.  He had mild weakness of the left pincer grasp muscle 
with strength graded IV/V.  The pertinent diagnosis was 
residuals, fracture of the left 4th metacarpal bone.  

He was also afforded a mental examination in April 1997.  The 
veteran reported having problems with his neighbors and noted 
that any problems produced irritability and caused him to 
lose control.  The veteran admitted to abusing alcohol, 
particularly beer.  The veteran also complained of difficulty 
sleeping and becoming quite restless.  Following a mental 
status examination, the pertinent diagnosis was substance use 
disorder, alcohol dependence in questionable remission.  

Received in May 1997 were VA progress notes, dated from 
November 1991 to July 1993, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
his left hand disorder and a nervous disorder.  In June 1997, 
the veteran underwent a psychological screening; it was 
determined that no clear diagnoses could be inferred from the 
testing results.  

The veteran was afforded a VA examination in March 2003 for 
evaluation of his left hand disorder.  He complained of pain 
when making a fist.  He also complained of decreased strength 
in the hand and decreased range of motion of the left thumb.  
The veteran also complained of increased pain with left thumb 
flexion and with hand grip.  He reported swelling of his 
radial forearm and pain which radiates to his lateral 
forearm.  The veteran stated that it was difficult to do self 
care (toileting) and opening jars, door knobs, and using his 
left hand.  The veteran indicated that hand pain was brought 
on by grasping activities, which involved grasping, pushing 
and contact with radial forearm.  It was noted that the 
veteran was additionally limited in functional impairment 
during flare-ups of pain.  

On examination, it was noted that the veteran had swelling at 
the lateral left wrist at the radial aspect and proximal 
forearm.  He had tenderness to palpation of the left lateral 
styloid.  He had a positive Finkelstein test.  He had 57 
degrees of thumb flexion, 0 degrees extension, 50 degrees of 
abduction, and 0 degrees of adduction.  His wrist had 60 
degrees of dorsiflexion, 50 degrees of palmar flexion.  He 
had adequate cylindrical grasp 4.5/5 and he had a painful 
pinch grasp, which was 4/5, with complaints of increased pain 
when performing that activity.  Digits 4 and 5 of the left 
hand had a range of motion of 90 degrees flexion, MCP, PIP 
and DIPs and 0 degrees extension of the MCP, PIP and DIPs.  
Manual muscle test was 5/5 of flexors and extensors of fourth 
and fifth finger.  His fourth and fingers at the metacarpals 
were not tender to palpation.  The veteran was able to use 
his hand to grasp, but this was with pain to push and to 
pull.  It was painful when trying to twist.  Using his left 
hand, he was able to probe, and he was able to write.  He was 
also able to touch using his left hand.  Range of motion of 
the right middle finger revealed 0 degrees of extension, and 
90 degrees of flexion of MCP, PIP, and DIP of digits #2 to 
#5.  The left thumb had 57 degrees of flexion MCP joint and 
52 degrees flexion of the IP joint.  It was reiterated that 
the veteran had pain when trying to do everyday activities.  
The pertinent diagnosis was residual fracture, left fourth 
metacarpal bone.  

Received in October 2003 were VA progress notes, dated from 
November 1999 to July 2003, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities, including depression and residual fracture of 
the left fourth metacarpal bone.  

The veteran was afforded a VA examination in January 2004 for 
evaluation of his left hand disorder.  At that time, the 
veteran complained of pain in the left hand, which increased 
with handgrip or squeezing objects.  He also complained of 
decreased hand strength and decreased range of motion of the 
left thumb.  The veteran also complained of swelling of his 
radial forearm and pain which radiates from his radial wrist 
to his lateral forearm.  He had difficulty performing self 
care activities, such as toileting, opening jars, and opening 
door knobs.  The veteran indicated that the pain was 
constant, moderate to severe and becomes even more severe 
with squeezing or handgrip activities.  He also experienced 
increased pain with cold rainy weather and with use of his 
left hand.  On examination, no hand deformities were seen; no 
ankylosis was noted.  Range of motion in the left fourth and 
fifth MCP joints revealed 90 degrees of flexion, and 90 
degrees of PIP and DIP flexion of the left fourth and fifth 
digits.  The veteran was able to approximate digits 2, 3, 4 
and 5 to the median transverse fold, but he could not reach 
the median transverse fold with his thumb.  He had difficulty 
using his hand to push, pull, and twist secondary to pain at 
the thumb and also at the digits 4 and 5 at the metacarpal 
bones.  He had positive Finkelstein test, in the left hand.  
Manual muscle strength test of finger flexors was 4/5 limited 
by pain of MCP, PIP, and DIP joint flexion at digits 2, 3, 4 
and 5.  Thumb flexion was 3/5; extension was 5/5 for all 
joints.  It was noted that pain had major functional impact 
as the veteran complained of pain with hand activities which 
required repetitive opening and closing.  X-ray study of the 
left hand was reported to be normal.  The diagnosis was 
residuals of fracture, fourth and fifth metacarpals, left 
hand.  

He was also afforded a VA examination in January 2004, for 
evaluation of mental diseases.  It was noted that the veteran 
had been in an ambulatory psychiatric treatment at the VA 
medical center in the last three years, with a diagnosis of a 
depressive disorder, NOS.  It was also noted that the veteran 
was diagnosed as having hepatitis C approximately 18 months 
ago.  There was no past history of psychiatric 
hospitalizations.  He was reported to have a past history of 
cocaine abuse.  He reported that he stopped drinking when he 
was diagnosed with hepatitis C about one and half year ago.  
Following a mental status examination, the veteran was 
diagnosed with depressive disorder, NOS.  

Received in February 2004 were VA progress notes, dated from 
December 1999 to January 2004, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
episodes of depression.  Received in April 2004 were 
radiology reports, dated from January 2001 to January 2004, 
the findings of which were previously reported.  

The veteran was afforded a VA compensation examination for 
evaluation of mental diseases in June 2004.  At that time, 
the veteran indicated that he had been feeling sad, 
depressed, with irritability, with loss of interest for daily 
living activities, with loss of energy, with insomnia, with 
inability to feel pleasure in daily task, with loss of 
interest in sex, with inability to concentrate, with anxiety, 
and with tension.  The veteran related that his symptoms have 
increased in intensity since he was told that he had 
hepatitis C about 20 months ago.  Following a mental status 
evaluation, the veteran was given a diagnosis of depressive 
disorder, NOS.  The examiner noted that a VA psychology 
evaluation report, dated in May 2004, established a 
diagnostic opinion based on the results of the evaluation 
that evidence was found to support the diagnostic impression 
of depressive disorder, not otherwise specified.  The 
examiner agreed that the veteran's mental disorder met the 
criteria to establish a diagnosis of depressive disorder, 
NOS.  The examiner explained that the diagnosis of adjustment 
disorder with depressed mood with separation from his family 
as the psychosocial stressor was no longer valid because that 
specific psychosocial stressor was not present today.  He 
also noted that the diagnosis of alcohol dependence and 
cocaine abuse were at present in a sustained full remission 
since the veteran stopped using alcohol and cocaine about 20 
months ago when he was diagnosed with hepatitis C.  

It was the opinion of the board that the correct diagnosis 
was depressive disorder, NOS, and that the objective evidence 
indicates that the onset of the disorder was approximately 
three years ago when the veteran started treatment at the VA 
Mental Hygiene Clinic with a diagnosis of depressive 
disorder, NOS.  The board also opined that the veteran's 
current depressive disorder was not related to his service-
connected disabilities and, at the present time, he has been 
seriously aggravated by his hepatitis C.  It was also the 
opinion of the board that the previous diagnosis of alcohol 
dependence and cocaine abuse were not causally related to his 
service-connected disabilities.  It was the opinion of the 
board that there was no relationship between the veteran's 
depressive disorder and his alcohol abuse.  It was also the 
opinion of the board that his service-connected disabilities 
have not aggravated the depressive disorder, which has been 
seriously aggravated by his hepatitis C.  His service-
connected disabilities have not aggravated his alcohol 
dependence since he stopped drinking 20 months ago after 
developing hepatitis C.  


III.  Legal Analysis-Service Connection.

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and psychosis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection may be also granted for disability which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is 
aggravation of a nonservice-connected condition which is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence shows that, during his period of service, in 
July 1990, the veteran was seen at a psychiatric clinic for 
ongoing depression; he reported a two month history of 
awakening, decreased energy, and decreased appetite.  He was 
diagnosed with an adjustment disorder with depressed mood, 
moderate and chronic.  Following his discharge from service, 
the records indicate that the veteran consistently complained 
of, or has been treated for, or diagnosed with depression 
since service.  Most recently, following his VA examination 
in June 2004, the veteran was diagnosed with depressive 
disorder, which a board of VA examiners determined had its 
onset approximately three years ago.  However, a review of 
the clinical record indicates that, shortly after service, in 
July 1991, the veteran was diagnosed with major depression.  
Again, in March 1992, he was diagnosed with recurrent major 
depression.  And, a March 1993 VA examination reported a 
diagnosis of dysthymia.  While the recent VA examiners 
determined that the veteran's depressive disorder began only 
three years ago, after his diagnosis of Hepatitis C, the 
examiners did not discuss or acknowledge the veteran's 
continuous treatment for depression following his discharge 
from service.  

The veteran is competent to report his symptoms and the above 
clinical records developed shortly after service do reflect a 
history of complaints, since March 1991, of a psychiatric 
disorder.  Although the veteran was formally diagnosed with 
an adjustment disorder with depressed mood in service, the 
remainder of the evidence submitted by the veteran supports 
the contention that he experienced chronic depression 
starting in service and continuing to the present day.  
Therefore, the Board finds that the veteran did develop 
chronic depression during service, and is therefore entitled 
to service connection for his depressive disorder.  

The above medical findings warrant the application of the 
reasonable doubt doctrine.  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claim of service connection for an 
acquired psychiatric disorder, diagnosed as depressive 
disorder, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).  



IV.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work. 38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  

In DeLuca v. Brown 8 Vet. App. 202 (1995), the CAVC held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
CAVC held that Diagnostic Codes pertaining to range of motion 
do not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The CAVC remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The CAVC also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

The veteran's service-connected disorder, residuals of 
fracture of the fourth metacarpal, left hand, has been 
assigned a noncompensable evaluation under Diagnostic Code 
5227.  The Board notes that during the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating impairment of a single finger, 
effective August 26, 2002. See 67 Fed. Reg. 48784-48787 (July 
26, 2002).  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  
However, in a recent opinion, VA's Office of General Counsel 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.  Thus, the Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change-here, August 26, 
2002.  

The Board notes that in the March 2005 supplemental statement 
of the case, the RO considered both the old and the new 
regulations, and both rating criteria were provided to the 
veteran and his representative.  Therefore, there is no 
prejudice to the veteran by this Board decision.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Under 38 C.F.R. § 4.71a (as in effect prior to August 26, 
2002), in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  38 C.F.R. § 4.71a (as in effect prior to August 
26, 2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect 
prior to August 26, 2002), which governs disability 
evaluations due to ankylosis of individual fingers other than 
the thumb, index finger and middle finger, a noncompensable 
rating is contemplated in cases where ankylosis of such a 
finger has been demonstrated. No diagnostic code provides for 
an evaluation higher than noncompensable for injuries in 
which only the fourth finger is affected, unless there is an 
extremely unfavorable ankylosis of the fourth finger, or 
amputation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 
5227 (as in effect prior to August 26, 2002).  

Effective August 26, 2002, a new regulation was promulgated 
concerning limitation of motion of individual digits.  See 67 
Fed. Reg. 48784-48787 (July 26, 2002).  The RO had the 
opportunity to consider the claim for higher rating under the 
newly revised regulation and advised the veteran of the new 
regulations in the supplemental statement of the case issued 
in March 2005.  However, the criteria for rating disability 
of single digits are essentially unchanged.  Specifically, 
the rating criteria prior to and after August 26, 2002 
provide that ankylosis of the ring (fourth) finger will be 
rated as noncompensable.  In sum, it is clear that the 
veteran has not been prejudiced by the change in rating 
criteria, nor in the Board's review and adjudication of the 
veteran's claim.  

Under 38 C.F.R. § 4.71a (as in effect August 26, 2002), in 
classifying the severity of ankylosis and limitation of 
motion of single digits, the following rules will be 
observed:

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand. The position of function of the hand is with the 
wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal 
and proximal interphalangeal joints flexed to 30 degrees, and 
the thumb (digit I) abducted and rotated so that the thumb 
pad faces the finger pads. Only joints in these positions are 
considered to be in favorable position. For digits II through 
V, the metacarpophalangeal joint has a range of zero to 90 
degrees of flexion, the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion. ...

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:

(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  38 C.F.R. § 4.71a (as in effect August 26, 2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect 
beginning August 26, 2002), which governs disability 
evaluations due to ankylosis of the ring or little finger, a 
noncompensable rating is contemplated in cases where 
ankylosis of such a finger has been demonstrated.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5230 (as in 
effect August 26, 2002).  

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The veteran has stated that he is left-handed and that the 
fourth finger on his left hand is causing him difficulties in 
anything he does involving his left hand.  The veteran 
indicated that he had difficulty performing self care such as 
toileting, opening door knobs and opening jars; he described 
the pain as constant and moderate to severe in intensity.  He 
also noted that the pain increased with squeezing or handgrip 
activities; and, the pain increased with cold rainy weather.  
On the occasion of his most recent VA examination in January 
2004, the VA examiner noted that the veteran was not able to 
squeeze secondary to pain at the thumb and fourth fingers on 
the left hand.  He had difficulty using his left hand to 
push, pull, or twist secondary to pain at the thumb and the 
digits of the fourth and fifth metacarpal bones.  The 
examiner noted that the veteran had major functional 
impairment due to pain with hand activities that required 
repetitive opening and closing in the office.  

It is the Board's judgment that with application of the note 
following Diagnostic Code 5227 to the effect that 
consideration is to be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand, 
that a 10 percent rating may be assigned for the veteran's 
residuals of fracture of the left fourth finger under the new 
rating criteria.  For the reasons discussed in the preceding 
paragraph, the Board finds that the residuals of fracture of 
the left fourth metacarpal, left hand, including ankylosis, 
limitation of motion, left finger pain, left hand pain as 
well as weakness of the left hand, are analogous to that 
associated with amputation of a ring finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  The rationale is the same as rating 
criteria in effect prior to August 26, 2002, in that it 
involves application of 38 C.F.R. §§ 4.40, 4.45 and 4.59 as 
well as 38 C.F.R. §§ 4.7 and 4.3 to arrive at the conclusion 
that under the new rating criteria the service-connected 
residuals of fracture of the fourth metacarpal, left hand, 
warrant a 10 percent disability rating, but no more.  In 
further support for this decision, the Board notes that, 
under 38 C.F.R. § 4.59, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  

Entitlement to a 10 percent rating for residuals of fracture 
of the fourth metacarpal, left hand is granted, subject to 
regulations applicable to the payment of monetary benefits.  


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


